DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to an amendment filed 8/24/2022. 
	Claims 1-44 are pending. 
This application is a continuation of provisional application 62/317,029 filed 4/1/16. The claims have support in the provisional and hence have an effective filing date of 4/1/16. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-32 and 36-44 directed to subject matter non-elected without traverse.  Accordingly, claims 1-32 and 36-44 have been cancelled.

Reasons for Allowance
The present disclosure is the first to provide disclosure of a series of prognostic indicator of successful treatment with GRIM-19.  The disclosure teaches positive responsiveness of a subject with a GRIM-19 negative cancer to treatment with a GRIM-19 fusion protein administered directly to the cancer is predicted when one or more of a CCL-5, a CCL-22, a CXCL-1, a CXCL-2, a CXCL-3, a CXCL-4, a CXCL-5, a CXCL-7, a CXCL-9, a CXCL-10, a CXCL-11, a CXCL-12, a CXCL-13, a CXCL-14, a CXCL-15, a CXCL-16, a CXCL-17, a CX3CL1, a CXCR-2, a CXCR-3, a CXCR-5, a CXCR-6, a CXCR-7, an ILS, an IL17B, an IL-12B, a TNFS14, an EGFR, a Fyn, a MMP-7, a MMP-19, a MMP-20, a MMP-23 and a MMP-24 expression is upregulated in a cancer tissue and/or one or more of a CCL-2, a CCL-14, a CCL-15, a CCR-4, a CCR-7, a CCR-9, a CXCR4, an IL-1 and an IL-36 expression is downregulated in the cancer tissue relative to non-cancerous correlative tissue. The closest prior art is Okamoto et al, Okamoto et al (Mol Cancer Ther; 2010, pages 2333-43) as evidenced by Angell et al (JBC, 2000, pages 33416-33426) which teaches treatment of STAT3 cancer with a PTD-GRIM 19 fusion (Angell teaches SEQ ID NO:11).  The difference between the two is that instant application determines a GRIM-19 “signature” that is assessed in light of GRIM-19 therapy efficacy.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633